The appellant in this case has filed a petition asking for a rehearing. He argues that the Court, in its opinion heretofore filed, failed to consider subdivisions (c) and (d) of Exception 13, which alleged that the trial Judge charged on the facts "in violation of the constitutional inhibition," and invaded the province of the jury by indicating his "opinion or belief." *Page 488 
It is true, in disposing of this exception, the Court did not refer specifically to each of the several subdivisions, but gave to each of them the careful consideration it deserved, and what was said in the opinion was intended to dispose of the whole exception. However, the specific assignments of error made by the two subdivisions named are without merit. By the charge objected to, the trial Judge was merely — and correctly, as we held — instructing the jury as to the elements of the crime charged in the indictment and the degree of proof necessary for conviction. It does not appear that it was, in any way, a charge on the facts or an expression of "opinion or belief" on the part of the Court.
The other grounds set out in the petition, upon which also rehearing is sought, were carefully considered and disposed of by this Court in its opinion. At the earnest request of the petitioner, however, we have again given these questions most careful consideration and thought, but find no good reason, either in law or in fact, to change our conclusions.
The petition, therefore, is dismissed and the order staying the remittitur is revoked.
MESSRS. JUSTICES COTHRAN, BLEASE, STABLER and CARTER concur.